Title: From George Washington to Henry Lee, Jr., 24 November 1784
From: Washington, George
To: Lee, Henry Jr.



Dr Sir,
Mount Vernon Wednesday Afternoon.24th Novr [1784]

Accompanied by the Marquis de la Fayette, Captn Grancheau & the Chevr Caraman, I am just arrived at this place. The Marquis

joins me in wishes to see you—come then to Dinner tomorrow, or as soon as you can make it convenient.
I have heard since I came home, indeed at Dumfries, of some dispatches which went down for me from the Commee; but none have yet got to hand. I should be glad to receive duplicates. it may be necessary. I am, Yrs affectionately

G. Washington


P.S. Come prepared to stay a few days.
If Mr Fendal is disengaged I should be glad if he would accompany you. G.W.

